Citation Nr: 0945037	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-31 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as numbness in 
the toes and feet, including as being secondary to the 
appellant's service-connected left ankle disability.  

2.  Entitlement to service connection for a lower back 
disability, including as being secondary to the appellant's 
service-connected left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from Mach 1970 to 
November 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of February 2005 of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Nashville, Tennessee.  When the claim was 
originally appealed, the issues before the Board were as 
follows:

1.  Entitlement to an increased rating 
for traumatic arthritis, residual of the 
left ankle fracture, currently evaluated 
as 20 percent disabling.

2.  Entitlement to service connection for 
peripheral neuropathy, bilateral lower 
extremities, claimed as numbness in toes 
and feet, including as secondary to the 
service-connected left ankle disability.

3.  Whether new and material evidence has 
been submitted to reopen the claim for 
service connection for a low back 
disability.

In a Decision/Remand issued in January 2008, the Board denied 
the appellant's claim for an increased evaluation for the 
left ankle disability.  The Board further found that new and 
material evidence had been presented sufficient to reopen the 
appellant's claim involving the lower back.  This issue, 
along with the other service connection issue, was then 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for the purpose of obtaining additional 
medical information.  The claim has since been returned to 
the Board for review.  




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The appellant is service-connected for a left ankle 
disability.

3.  The appellant has been diagnosed as suffering from a 
disability of the lower back and from peripheral neuropathy 
of the lower extremities.

4.  Although the appellant has been diagnosed as suffering 
from a back disability and peripheral neuropathy of the lower 
extremities, the preponderance of the evidence shows that 
these two disabilities were not present in service or until 
many years thereafter, and they are not related to service or 
to an incident of service origin or to a service-connected 
disorder.  


CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy of the lower 
extremities, claimed as numbness in the toes and feet, 
including as being secondary to the appellant's service-
connected left ankle disability, is not warranted.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310 (2009).

2.  Service connection for a lower back disability, including 
as being secondary to the appellant's service-connected left 
ankle disability, is not warranted.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent to 
the appellant in December 2004 from the agency of original 
jurisdiction (AOJ).  It is also noted that additional notice 
letters were sent to the appellant from the AMC.  These 
letters informed the appellant of what evidence was required 
to substantiate the claim for service connection and of his, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2006) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, found that the evidence 
established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and found that the error was harmless, as the Board has done 
in this case.)  

The Federal Circuit Court and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  In this respect, the record reflects 
that, as a result of the Board's Decision/Remand of January 
2008, the appellant was scheduled for examinations of his 
lower extremities and back.  Said examinations were performed 
in January 2009 and a copy of the results of those 
examinations has been included in the claims folder for 
review.  It is further noted that both examiners provided 
opinions concerning the etiology of the current disorders.  
The opinions involved a review of the claims folder and the 
appellant's available service medical treatment records.  The 
opinions that were provided were supported by sufficient 
rationale.  Therefore, the Board finds that the examiners' 
opinions are adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).  Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
appellant's claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  Additionally, the appellant was given notice that the 
VA would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant has proffered documents 
and statements in support of his claim.  It seems clear that 
the VA has given the appellant every opportunity to express 
his opinions with respect to the issues now before the Board 
and the VA has obtained all known documents that would 
substantiate the appellant's assertions.

Additionally, the Board finds there has been substantial 
compliance with its January 2008 remand instructions in its 
Decision/Remand.  The Board notes that the Court has recently 
noted that "only substantial compliance with the terms of 
the Board's engagement letter would be required, not strict 
compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no Stegall [v. West, 11 Vet. App. 
268, 271 (1998)] violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  The record indicates that 
the AMC attempted to comply with the instructions.  The AMC 
obtained the appellant's Social Security Administration (SSA) 
medical records and included them in the claims folder.  
Also, the AMC scheduled medical examinations for the 
appellant and these exams were performed.  The appellant was 
also contacted and asked to provide any additional 
information that he deemed appropriate.  Based on the 
foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (finding that a remand by 
the Board confers on the appellant the right to compliance 
with the remand orders).  Therefore, in light of the 
foregoing, the Board will proceed to review and decide the 
claim based on the evidence that is of record consistent with 
38 C.F.R. § 3.655 (2009).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with 
Dingess-type notice via a letter that was sent to him by the 
AMC.  Because this notice has been provided, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2009), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2009). The Court has 
held that when aggravation of an appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The appellant has come before the VA asking that service 
connection be granted for disabilities classified as a lower 
back disorder and peripheral neuropathy of the lower 
extremities.  He contends that the conditions are related to 
service or, alternatively, that they are the result of his 
service-connected left ankle disability.  The RO has denied 
his claim and he has appealed to the Board for review.  

As a result of the Board's remand in its Decision/Remand of 
January 2008, the appellant underwent examinations of his 
lower extremities and his back in January 2009.  With respect 
to the peripheral neuropathy claim, the examiner reviewed the 
appellant's claims folder along with electronic medical 
records.  After examining the appellant, the medical doctor 
concluded that the diagnosed peripheral neuropathy of the 
lower extremities was "less likely than not" secondary to 
the service-connected left ankle disability.  The doctor also 
did not attribute the condition to the appellant's service.  
Instead, the medical care provider insinuated that the 
peripheral neuropathy was probably secondary to the 
appellant's nonservice-connected diabetes.  [The Board would 
note that a VA treatment record from June 2009 specifically 
concluded that the peripheral neuropathy was secondary to the 
diabetes disorder.]

The appellant also underwent an orthopedic examination of his 
lower back.  Again, the doctor reviewed the claims folder and 
then examined the appellant.  Upon completion of the 
examination, the doctor diagnosed the appellant as suffering 
from moderate degenerative disc disease and degenerative 
joint disease at the L5-S1 level (lumbar spine).  The 
examiner specifically concluded that the lower back 
disability was not due to the appellant's military service or 
any incident therein.  He further opined that the left ankle 
disability and any appliance he might wear in conjunction 
with the left ankle disorder did not cause or result in the 
appellant's current back disability.  It was further reported 
that the back disability was also age related.

The examiner provided additional comments with respect to the 
claimed peripheral neuropathy disorder.  The doctor 
conclusively found that the peripheral neuropathy was not due 
to or the result of the appellant's military service and that 
the condition did not start while the appellant was on active 
duty.  It was further opined that the peripheral neuropathy 
was not a direct result of the appellant's active service, 
any incidents therein, or his service-connected left ankle 
disability.  

A review of the appellant's service medical records fails to 
show treatment for or findings involving a chronic, vice 
acute, lumbar segment of the spine disorder or peripheral 
neuropathy.  Additionally, after the appellant was discharged 
from the Army and applied for VA benefits in 1976, he did not 
claim or contend that he was suffering from any type of 
disability of the back or peripheral neuropathy of the lower 
extremities.  

In conjunction with his claim for benefits, the appellant's 
SSA records, private medical records, and VA medical records 
have been obtained and included in the claims folder for 
review.  Unfortunately, these medical treatment records do 
not support the appellant's assertions.  The one record that 
is equivocal with respect to the appellant's assertions is an 
October 2003 VA report.  In that record, the examiner 
reported that the appellant had stopped using his left ankle 
orthotic boot because he was experiencing back pain.  It 
should be noted that the physician did not specifically link 
the two but instead, merely noted that the appellant was no 
longer wearing the boot.  The Board would further 
specifically note that none of the appellant's SSA medical 
records etiologically links either the peripheral neuropathy 
of the lower extremities or the lower back disorder with the 
appellant's military service, any incident therein, or to a 
service-connected disability, such as the left ankle 
disorder.  

Notwithstanding the lack of supporting medical evidence, the 
appellant, along with his accredited representative, has 
continued to assert that the appellant's lower back 
disability and the diagnosed peripheral neuropathy of the 
lower extremities is somehow related to his military service 
or some condition he suffered therefrom while on active duty 
or to the appellant's service-connected left ankle 
disability.  Unfortunately, the appellant's assertions are 
the only positive evidence in support of his claim.  
Moreover, VA doctors, individuals who have specific medical 
training, something that the appellant does not, have 
proffered opinions that have not been contradicted by other 
medical evidence of record.

With regard to specific evidence, the Board must weigh the 
credibility and probative value of the medical opinions, and 
in so doing, the Board may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error 
for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases for doing so).  The Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In determining the weight assigned to this evidence, 
the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of an appellant's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the appellant for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.

Thus, when VA refers to facts obtained from review of the 
claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid 
and well-reasoned opinion.  The Court further held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.

In this instance, the Board finds that the VA doctors' 
opinions of January 2009 were factually accurate.  Both 
doctors pointed to established facts in their opinions - that 
neither claimed disorder began in service and that both 
conditions began many, many years after the appellant had 
been discharged from the Army.  The examiners further 
discussed the type of condition the appellant was actually 
suffering therefrom and both provided an opinion as to the 
etiology of the conditions.  The Board further believes that 
they provided sound reasoning in their analysis of the 
situation whereas the appellant did not provide any 
additional documentation that would have bolstered his 
assertions.  In this instance, the VA examiners reviewed in 
detail the pertinent medical records, discussed the salient 
facts, and provided a complete rationale for all conclusions 
presented, as noted in the discussion above.

Accordingly, the Board attaches the most significant 
probative value to the VA opinions, as they are well 
reasoned, detailed, consistent with other evidence of record, 
and included an access to the accurate background of the 
appellant.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).

The Board does acknowledge the statements made by the 
appellant.  Moreover, the Federal Circuit has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that his current disorders were caused 
by his military service in general or the result of 
conditions he suffered therefrom while he was on active duty 
or that they are related or caused by his service-connected 
left ankle disability.  The Board also believes that the 
appellant is sincere in expressing his opinion with respect 
to the etiology of the disorders.  However, the matter at 
hand involves complex medical assessments that require 
medical expertise.  See Jandreau.  The appellant is not 
competent to provide more than simple medical observations.  
He is not competent to provide complex medical opinions 
regarding the etiology of the claimed disorder.  See Barr.  
Thus, the lay assertions are not competent or sufficient.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The overwhelming 
medical evidence of record does establish that the appellant 
has a diagnosis of peripheral neuropathy of the lower 
extremities and a lower back disorder.  However, the medical 
evidence of record does not relate this disability to 
military service or to a service-connected disability, but 
instead insinuates that the back disorder is age-related and 
the peripheral neuropathy is secondary to diabetes.  
Therefore, after reviewing the appellant's claims folder, the 
Board finds that the record is without sufficient competent 
evidence supportive of a finding that the two disabilities in 
question became manifest or otherwise originated during his 
active duty service or to a compensable degree within one 
year after his discharge.  Moreover, the record is without 
sufficient competent evidence supportive of a finding that 
the claimed disorders are etiologically related to his 
military service, any incident therein, or to a service-
connected disability (the left ankle disorder).  Therefore, 
it is the conclusion of the Board that the preponderance of 
the evidence is against the appellant's claim, service 
connection is not warranted.


ORDER

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as numbness in 
the toes and feet, including as being secondary to the 
appellant's service-connected left ankle disability, is 
denied.  

2.  Entitlement to service connection for a lower back 
disability, including as being secondary to the appellant's 
service-connected left ankle disability, is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


